Order entered February 6, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00715-CR

                               ADRIAN V. BARRERA, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-30801-P

                                            ORDER
         The Court REINSTATES this appeal.

         On December 12, 2012, we ordered the trial court to make findings why appellant’s brief

had not been filed. We have received appellant’s brief. Thus, we VACATE our December 12,

2012 order requesting findings.

         We GRANT appellant’s motion for extension of time to file appellant’s brief.

         We ORDER the Clerk of the Court to file appellant’s brief tendered as of the date of this

order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE